IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                 Fifth Circuit

                                                                FILED
                                                              December 2, 2008
                               No. 08-30372
                             Summary Calendar             Charles R. Fulbruge III
                                                                  Clerk

UNITED STATES OF AMERICA

                                         Plaintiff-Appellee

v.

VINCENT THOMAS

                                         Defendant-Appellant


                Appeals from the United States District Court
                    for the Eastern District of Louisiana
                          USDC No. 2:07-CR-101-1


Before WIENER, STEWART, and CLEMENT, Circuit Judges.
PER CURIAM:*
     Defendant-Appellant Vincent Thomas pleaded guilty pursuant to a written
plea agreement to distribution of five grams or more of crack cocaine and
distribution of 50 grams or more of crack cocaine. He was sentenced to the
statutory minimum of 240 months in prison. Thomas asserts that the district
court, in denying his request for appointment of a Federal Public Defender
(FPD), effectively deprived him of his Sixth Amendment right to counsel,
resulting in a constitutional “structural error” mandating reversal of his

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 08-30372

conviction. Relying in part on the Supreme Court’s decision in United States v.
Gonzalez-Lopez, 548 U.S. 140 (2006), Thomas argues that because a “structural
error” occurred, no additional prejudice or harm need be shown.
      Gonzalez-Lopez is not applicable to the instant case. The court did not
deny Thomas his counsel of choice; it merely denied his request for new
appointed counsel. Moreover, unlike the defendant in Gonzalez-Lopez, Thomas
sought to have his retained counsel removed from the case and was not seeking
to be represented by any particular retained attorney.        Additionally, the
government conceded in Gonzalez-Lopez that the trial court had erroneously
deprived the defendant of his right to counsel of his choosing. Gonzalez-Lopez,
548 U.S. at 148. The government makes no such concession here. Neither does
Thomas assert that he was deprived of counsel of his choice. Rather, he merely
contends that he was entitled to new appointed counsel because he was
dissatisfied with the services of retained counsel.
      Thomas’s claims do not amount to a deprivation of counsel of choice as
contemplated by the Court in Gonzalez-Lopez.          At most, they amount to
garden-variety claims of ineffective assistance of counsel. Thomas, however,
does not allege that counsel was ineffective under Strickland v. Washington, 466
U.S. 668 (1984), or that his plea was involuntary, unknowing, or the result of
incompetent advice of counsel.
      To the extent that Thomas suggests that there was a basis for
withdrawing his guilty plea, such a contention is without merit. Thomas fails
to show a fair and just reason for withdrawal of his guilty plea. See United
States v. Powell, 354 F.3d 362, 370 (5th Cir. 2003) (citations omitted).
Furthermore, our review of the rearraignment hearing reveals no basis for
withdrawal of the plea. See Boykin v. Alabama, 395 U.S. 238, 244 (1969).
Accordingly, the judgment of the district court is AFFIRMED.




                                        2